OPINION
Abdulla Balochi entered a plea of guilty as charged on one count of felonious assault and one count of kidnapping.  He was sentenced to two terms of six years, to be served concurrently. He filed a notice of appeal, and in due course his appointed appellate counsel filed a thorough and thoughtful Anders brief, which carefully examined the record and the law.  Counsel actually presented to us and discussed two potential assignments of error, but concluded that there were no meritorious issues for appeal.
On April 21, 2000, we informed Mr. Balochi of the fact that his counsel had filed an Anders brief, and granted him sixty days from that date to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of proceedings in this case, and we agree with the assessment of the appellate counsel that there are no meritorious issues for appellate review.
  ___________________________ FREDERICK N. YOUNG, J.
BROGAN, J. and FAIN, J., concur.